ooo

/ AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page 1 of 1 | -

1 age

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
. Vy. (For Offenses Committed On or After November 1, 1987)

Jorge Sandoval-Cruz Case Number: 3:19-mj-22350 |

Bridget Kennedy-

Defendant's Attonney

 

REGISTRATION NO. 83139298

 

 

 

 

 

 

 

THE DEFENDANT: . .
pleaded guilty to count(s) 1 of Complaint - preemie LEN RIT RIE COURT
4 UTHER KASTRICT OF CALIFORNIA
Li was found guilty to count(s) Sou THER DISTRICT OP oie ece
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense : Count Number(s)
.8:1325 ILLEGAL ENTRY (Misdemeanor) 1
() The defendant has been found not guilty on count(s)

C Count(s) dismissed on the motion of the United States:

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

| ty:
C1 TIME SERVED 6G  €C days

| Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C Court recommends defendant be deported/removed with relative, charged in case

 

 

If IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, June 12, 2019

 

‘Date of Imposition of Sentence

Received i] Yo

DUSM HONORABUE ROBERT N. BLOCK
. UNITED STATES MAGISTRATE JUDGE

  

Clerk’s Office Copy. - 3:19-mj-22350

 

 
